

117 S951 IS: Puppies Assisting Wounded Servicemembers Act of 2021
U.S. Senate
2021-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 951IN THE SENATE OF THE UNITED STATESMarch 24, 2021Mrs. Fischer (for herself, Mr. Booker, Ms. Cortez Masto, Mr. Menendez, Mr. Scott of Florida, Ms. Rosen, Mr. Rubio, Ms. Warren, and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to make grants to eligible organizations to provide service dogs to veterans with severe post-traumatic stress disorder, and for other purposes.1.Short titleThis Act may be cited as the Puppies Assisting Wounded Servicemembers Act of 2021 or the PAWS Act of 2021.2.Findings; Sense of Congress(a)FindingsCongress makes the following findings:(1)According to the analysis of veteran suicide published by the Department of Veterans Affairs in November 2020 entitled VA National Veteran Suicide Prevention Annual Report—(A)an average of 17.6 veterans died by suicide each day in 2018;(B)mental health disorders, including major depression and other mood disorders, have been associated with increased risk for suicide;(C)nearly 60 percent of veterans who received care from the Veterans Health Administration and died by suicide in 2018 had a mental health or substance use disorder diagnosis within the two-year period preceding their death; and(D)in 2018, patients of the Veterans Health Administration with a mental health or substance abuse disorder diagnosis had a suicide rate of 57.2 patients per 100,000, compared to a suicide rate of 58.6 patients per 100,000 in 2005.(2)Pairing a service dog with a veteran costs approximately $25,000, including with respect to training of the service dog as well as training of the veteran with the service dog.(3)New, rigorous scientific research provides persuasive weight to the growing anecdotal evidence that service dogs ameliorate the symptoms associated with post-traumatic stress disorder, and in particular, help prevent veteran suicide.(4)According to the results of a recent study by the Veterans Health Administration, veterans paired with service dogs over an 18-month period experienced a 3.7 percent improvement on the post-traumatic stress disorder checklist (PCL–5) and also saw a decrease in depression and suicidal measures.(b)Sense of CongressIt is the sense of Congress that the Department of Veterans Affairs must be more effective in its approach to reducing the burden of veteran suicide connected to mental health disorders, including post-traumatic stress disorder, and should use all tools at its disposal, including innovative treatments such as pairing service dogs with veterans suffering from mental health disorders. 3.Department of Veterans Affairs program to award grants for the provision of service dogs to certain veterans with severe post-traumatic stress disorder(a)Grants(1)In generalThe Secretary of Veterans Affairs shall carry out a program under which the Secretary awards grants to eligible organizations for eligible veterans referred to that organization for a service dog pairing.(2)LimitationThe amount of the grant for each eligible veteran referred to an eligible organization under paragraph (1) shall not exceed $25,000.(b)Benefits provided(1)In generalAn organization that receives a grant under subsection (a) shall provide the following for each service dog and veteran participating in the program under this section:(A)Coverage of a commercially available veterinary health insurance policy to maintain the health of the dog and keep the dog functioning in the prescribed role for the life of the dog.(B)Hardware, or repairs or replacements for hardware, that are clinically determined to be required by the dog to perform the tasks necessary to assist the veteran with the diagnosed disorder of the veteran.(C)Payment for travel expenses for the veteran to obtain the dog, calculated in the same manner as similar travel expenses provided pursuant to section 111 of title 38, United States Code.(2)Other travel expensesIf a veteran is required to replace a service dog provided pursuant to a grant under this section, the Secretary shall pay for the travel expenses described in paragraph (1)(C) required to obtain a new service dog pursuant to subsection (c)(3), regardless of any other benefits the veteran is receiving for the first service dog under this section.(c)Eligible organizationsTo be eligible to receive a grant under this section, an organization shall—(1)be a nonprofit organization that—(A)(i)is accredited by Assistance Dogs International, the International Guide Dog Federation, or another similar widely recognized accreditation organization that the Secretary determines has accreditation standards that meet or exceed the standards of Assistance Dogs International and the International Guide Dog Federation; or(ii)meets the publicly available standards of the Association of Service Dog Providers for Military Veterans; and(B)has expertise in the unique needs of veterans with post-traumatic stress disorder;(2)agree to cover all costs in excess of the grant amount to guarantee the benefits listed under subsection (b)(1);(3)agree to reaccept or replace a service dog provided by the organization to a veteran, if necessary, as determined by the veteran and the organization; and(4)submit to the Secretary an application containing such information, certification, and assurances as the Secretary may require.(d)Eligible veterans(1)Approval and referral(A)In generalThe Secretary of Veterans Affairs shall review and approve veterans eligible to participate under this section and shall refer approved veterans to eligible organizations.(B)Approval determinationThe period beginning on the date on which a veteran applies to participate under this section and the date on which the Secretary makes an approval determination may not exceed 90 days.(2)Initial eligibilityFor purposes of this section, an eligible veteran is a veteran—(A)who is enrolled in the system of annual patient enrollment of the Department of Veterans Affairs established and operated under section 1705(a) of title 38, United States Code;(B)who has been treated and has completed an established evidence-based treatment for post-traumatic stress disorder yet remains diagnosed with post-traumatic stress disorder by a qualified health care provider as rated on the post-traumatic stress disorder checklist (PCL–5);(C)with respect to whom the health care provider or clinical team of the Department that is treating the veteran for such disorder determines based upon medical judgment that the veteran may potentially benefit from a service dog; and(D)who agrees to successfully complete training provided by an eligible organization.(3)Ongoing eligibilityTo remain eligible to participate in the program under this section, a veteran shall see the health care provider or clinical team of the Department treating the veteran for post-traumatic stress disorder at least once every 180 days to determine, based on a clinical evaluation of efficacy, whether the veteran continues to benefit from a service dog.(4)Other casesIf at any point the veteran is no longer able or willing to care for the service dog, the veteran and the organization that provided the service dog to the veteran shall determine the appropriate recourse to ensure the safety of both the veteran and the service dog.(e)Possession of service dogExcept if determined otherwise under subsection (d)(4), an eligible veteran in possession of a service dog furnished under the program under this section may elect to keep the service dog for the life of the dog, regardless of the continued participation of the veteran in the program.(f)Relationship to Department of Veterans Affairs benefitsThe provision of a service dog to a veteran under this section is in addition to any other hospital care or medical service furnished by the Department for that veteran for post-traumatic stress disorder, and an improvement in symptoms as a result of the provision of a service dog shall not affect the eligibility of the veteran for any other benefit under the laws administered by the Secretary.(g)MetricsIn carrying out this section, the Secretary shall—(1)develop metrics and other appropriate means to measure, with respect to veterans participating in the program under this section, the improvement in psychosocial function and therapeutic compliance of such veterans and changes with respect to the dependence on prescription narcotics and psychotropic medication of such veterans; and(2)establish processes to document and track the progress of such veterans under the program in terms of the benefits and improvements noted as a result of the program.(h)Comptroller General briefing and report(1)BriefingNot later than one year after the date on which the Secretary commences the program under subsection (a), the Comptroller General of the United States shall provide to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a briefing on the methodology established for the program.(2)Report(A)In generalNot later than three years after providing the briefing under paragraph (1), the Comptroller General shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the program under this section.(B)ElementsThe report required under subparagraph (A) shall include an evaluation of the approach and methodology used for the program with respect to—(i)helping veterans with severe post-traumatic stress disorder return to civilian life;(ii)relevant metrics, such as reduction in scores under the post-traumatic stress disorder checklist (PCL–5), improvement in psychosocial function, and therapeutic compliance; and(iii)reducing the dependence of participants in the program on prescription narcotics and psychotropic medication.(i)Authorization of appropriationsThere is authorized to be appropriated for the period of fiscal year 2022 through fiscal year 2024, $10,000,000 to carry out the program under this section.